Exhibit 10.23

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (“Agreement”) is made by and between Tokyo
Electron Oregon, LLC, an Oregon limited liability company (“Seller”) and FEI
Company, an Oregon corporation, and/or assigns (“Purchaser”) in Portland, Oregon
this 29th day of May, 2002 (“Effective Date”) (which is the date upon which both
Seller and Purchaser have executed this Agreement and provided, by facsimile or
otherwise, evidence of such execution to each other).

The parties agree as follows:

RECITALS

A.            Seller owns certain real property in Washington County, Oregon
which is described on Exhibit A attached hereto (the “Land”), and the building
and fixtures owned by Seller located on the Land (the “Improvements”).  The Land
and Improvements are collectively referred to hereinafter as the “Property”.

B.            Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, the Property for the price and in accordance with the
terms and conditions set forth in this Agreement.

AGREEMENT

1.             Purchase and Sale of Property.  Seller agrees to sell the
Property to Purchaser, and Purchaser agrees to purchase the Property from
Seller, on the terms and conditions set forth in this Agreement.  Seller is not
selling to Purchaser any of Seller’s equipment, personal property or trade
fixtures located on the Property, all of which may be removed from the Property
in Seller’s discretion, following Seller’s delivery of possession of the
Property, as more fully described in Section 5.3, Section 8.6(d) and the
attached Exhibit C.

2.             Total Purchase Price.

2.1           Purchase Price.  The purchase price for the Property is Sixteen
Million Three Hundred Fifty Thousand Dollars ($16,350,000) (“Purchase Price”).

2.2           Earnest Money.  The initial earnest money deposit required by this
Agreement is One Hundred And Twenty-Five Thousand Dollars ($125,000) (“Earnest
Money”).  Within two (2) business days after the Effective Date, Purchaser shall
deposit the Earnest Money into escrow with Fidelity National Title Company in
Portland, Oregon (“Title Company”).  The earnest money will be refundable to
Purchaser in the event that this transaction is terminated by Purchaser by
written notice to Seller within thirty (30) calendar days after the Effective
Date; otherwise, the Earnest Money will be applied or forfeited in accordance
with the terms of this Agreement.

(a)           If this Agreement is not terminated by written notice from
Purchaser by the end of the 30-day time period referenced above, the Earnest
Money shall become nonrefundable to Purchaser but applicable to the Purchase
Price.

 

1

--------------------------------------------------------------------------------


 

(b)           In addition, on the date that is thirty (30) days from the
Effective Date, Purchaser shall make an additional earnest money deposit into
escrow with the Title Company in the amount of One Hundred Twenty-Five Thousand
Dollars ($125,000) (“First Additional Deposit”).  The First Additional Deposit
shall be refundable to Purchaser in the event that this transaction is
terminated by Purchaser by written notice to Seller within the Due Diligence
Period (as defined and described below); otherwise, the First Additional Deposit
will be applied or forfeited in accordance with the terms of this Agreement.

(c)           The Title Company shall deposit the cash deposits of the Earnest
Money and First Additional Deposit into an interest-bearing account.  All
interest accrued on deposits shall be added to and become a part of the deposits
and be credited or applied as provided in this Agreement.

2.3           Payment.  The remainder of the Purchase Price shall be paid in
cash, in immediately available funds, by wire transfer or certified check on the
Closing Date (as defined in Section 8.1).

3.             Seller’s Title to the Property.  Within ten (10) days after the
date of this Agreement, Seller, at its sole expense, shall furnish to Purchaser
a preliminary title report (the “Preliminary Title Report”) from Title Company
showing the status of Seller’s title to the Property, together with full copies
of all exceptions, and a copy of any ALTA/ACSM or other survey in Seller’s
possession on the Property.  Purchaser shall have ten (10) days after receipt of
the Preliminary Title Report and exceptions or ten (10) days after receipt of
any supplemental or amended report, within which to notify Seller in writing of
Purchaser’s disapproval of any exceptions shown in the report.  With respect to
any supplemental or amended report, Purchaser shall only have the right to
object to any additional exceptions contained therein.  If Purchaser approves
the Preliminary Title Report in writing or fails to notify Seller of its
disapproval in writing within such time period, then Purchaser shall be deemed
to have approved the Preliminary Title Report and this condition shall be
satisfied.  In the event that Purchaser timely objects to an exception to title,
Seller shall be obligated to notify Purchaser within ten (10) days after receipt
of notice of such objection whether Seller, in its sole and absolute discretion,
is willing and able to remove such exception.  If Seller is willing and able to
remove such exception, Seller shall do so on or before the Closing Date.  If
Seller is not willing or able to remove the objected-to exception, Purchaser
may, by written notice to Seller within five (5) days after receipt of notice of
Seller’s unwillingness or inability to remove such exception, terminate this
Agreement and be entitled to the return of the Earnest Money.  If Purchaser
fails to give timely notice of its election to terminate this Agreement,
Purchaser shall be conclusively deemed to have elected to acquire the Property
subject to such exceptions.  All exceptions described in the Preliminary Title
Report and not removed or required to be removed pursuant to this Section 3
shall be “Permitted Exceptions” with respect to the Property.

4.             Contingencies to Agreement.

4.1           Purchaser’s Contingencies.

(a)           This Agreement shall be subject to and contingent upon Purchaser’s
satisfaction with (i) title to the Property, (ii) the condition of the Property,
and

 

2

--------------------------------------------------------------------------------


 

(iii) the feasibility of purchasing the Property (individually a “Purchaser
Contingency” and collectively, the “Purchaser Contingencies”).

To facilitate Purchaser’s review of such matters, within ten (10) days after the
Effective Date, Seller shall deliver one copy of the following documents to
Purchaser with respect to the Property, to the extent that they are in Seller’s
possession (the “Due Diligence Materials”):  (a) the latest annual property tax
bills for the Property (or Seller may elect to satisfy this requirement by
delivery of a Preliminary Title Report stating the property tax account number
and property tax amount for the Property); (b) any existing written
environmental studies or reports on the Property, and any written materials
concerning any environmental contamination or clean up on the Property that took
place during the period of Seller’s ownership; (c) the architectural,
mechanical, electrical, sprinkler, and civil drawings and specifications and “as
built” plans for the improvements on the Property; (d) any soils reports,
geological studies, and any seismic studies concerning the Property; and (e) a
copy of the certificate of occupancy for the building(s), structures and other
improvements on the Property.

 

(b)           Purchaser shall notify Seller in writing of the failure of any
Purchaser Contingency not later than forty-five (45) days after the Effective
Date (this time period is sometimes referred to as the “Due Diligence Period”). 
Purchaser’s failure to notify Seller in writing of the failure of any Purchaser
Contingency within such Due Diligence Period shall be conclusively deemed a
waiver of such Purchaser Contingency.

                                4.2           Seller’s Contingencies.  Seller’s
obligation to close this transaction shall be subject to the following: 
(a) Purchaser’s deposit of the Purchase Price in escrow (subject to credit for
the Earnest Money Deposit and any First Additional Deposit and any interest
earned thereon in the escrow account), and Purchaser’s delivery of documents
required in order to close this transaction as described in this Agreement, and
(b) approval by Seller’s member’s board of directors within fifteen (15) days of
the Effective Date (individually a “Seller Contingency” or collectively “Seller
Contingencies”).  Seller’s failure to notify Purchaser of the failure of a
Seller Contingency shall be conclusively deemed a waiver of such Seller
Contingency.

4.3           Failure of Contingencies.

(a)           If either Seller or Purchaser timely notifies the other of the
failure of one or more of its Contingencies, then the notifying party may with
an additional five (5) days notice elect to terminate this Agreement, in which
event, Purchaser shall be entitled to a return of the Earnest Money.  If
Purchaser fails to give notice of termination, then Purchaser shall be
conclusively deemed to have elected to acquire the Property.

(b)           In the event (i) this Agreement is terminated by Purchaser or
Seller in accordance with the terms hereof or (ii) Purchaser fails to purchase
the Property in accordance with the terms hereof, Purchaser shall promptly
deliver to Seller all written planning, architectural, engineering, soils,
environmental, market research, and related materials in Purchaser’s possession
or control pertaining to the Property (including, without limitation, studies
and reviews conducted or reports or documents generated through Purchaser’s
investigation of the Property); provided, that any Confidential Information
(defined in Section 10.16) of Purchaser in such work product may be redacted
before it is turned over to

 

3

--------------------------------------------------------------------------------


 

Seller.  Such turnover of work product is without representation by Purchaser as
to the accuracy or reliability of such materials or any conclusions or
recommendations made therein or Seller’s right to rely thereon.

5.             Inspection and Access/Condition of the Property.

5.1           Inspection and Access.  After the Effective Date, Purchaser and
its representatives shall be entitled, after reasonable notice to Seller and at
reasonable times, to go upon the Property for the purpose of making or
conducting any inspection, investigation, test or survey reasonably related to
the purchase of the Property, provided only that: (a) all such activity shall be
without expense to Seller; (b) Purchaser shall not interfere with the current
business or other operation of or the use of the Property by occupants thereof;
and (c) Purchaser shall authorize only experienced and trained employees,
advisors and agents and independent contractors (for this purpose, referred to
as “Purchaser’s Agents”) to go upon the Property for the purposes set forth
above.  Purchaser shall protect, defend and hold harmless Seller from any loss,
liability or damage to persons or property arising out of or related to
Purchaser’s and Purchaser’s Agents’ activities on the Property.  If Purchaser
fails to purchase the Property, Purchaser shall fully compensate Seller for any
physical damage to the Property, or lien, encumbrance or charge thereon, that is
attributable to Purchaser’s or Purchaser’s Agents’ activities with respect
thereto.

5.2           Condition of the Property.  Purchaser understands and agrees that
Purchaser is purchasing the Property based on its own due diligence
investigation of the Property, “AS IS” and “WITH ALL FAULTS”, WITHOUT ANY
REPRESENTATIONS OR WARRANTIES WHATSOEVER BY SELLER UNLESS EXPRESSLY SET FORTH
HEREIN.  Purchaser has had (or will be given, within the Due Diligence Period)
the opportunity to investigate and has investigated the Property to determine
the Property’s condition and suitability for Purchaser’s intended use. 
Purchaser’s failure to notify Seller as to a failed Purchaser Contingency shall
constitute an absolute waiver of the Purchaser Contingency.

5.3           Specific Description of Excluded Items and Removal Work.  The
parties shall prepare, within the Due Diligence Period, a detailed description
of the items to be removed from the “Property” being sold to Purchaser, any
attached trade fixtures and items that Seller intends to remove pursuant to
Section 8.6(d), and the manner of removal and condition of the Property that
will remain after such removal, so that the description can be followed by the
workmen that will effect the removal. When such detailed description is mutually
approved, it will supersede the general description in Section 8.6(d) and be
attached as Exhibit C.

6.             Representations, Warranties and Covenants.

6.1           Seller’s Representations, Warranties and Covenants.  Seller
represents and warrants that the following is true as of the Effective Date, and
subject to Section 6.5, will be true as of the Closing Date:

(a)           Subject to Section 4.2, Seller has full power and authority to
execute, deliver, and perform its obligations under this Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)           To Seller’s knowledge, the buildings on the Property and major
mechanical and utility systems therein (such as electrical, plumbing, heating,
air conditioning, fire alarm, fire/safety and other building systems used to
provide utility services) and generators and cooling towers on the Property are
in good working order and condition, there are no outstanding violations of
applicable federal, state or local laws or ordinances with respect to the
Property, Seller has not been notified as to any pending or threatened actions
to condemn or take any portion of the Property by eminent domain, no third party
occupies or adversely possesses any portion of the Property, and there is no
litigation (pending or threatened in writing to Seller) with respect to the
Property or Seller’s ability to consummate this transaction.

(c)           Subject to Section 4.2 hereof, Seller has the legal power, right
and authority to enter into this Agreement and to consummate the transaction
contemplated hereby, and the transaction will not violate or result in breach of
any other obligations or restrictions of Seller to any other party.

(d)           Seller is not a “foreign person” for purposes of Section 1445 of
the Internal Revenue Code.

(e)           Seller is the owner of the Property in fee simple absolute.

(f)            Between the Effective Date and the Closing Date, Seller shall
continue to maintain the Property in the ordinary course and substantially in
accordance with the practices and procedures customarily followed by Seller in
the maintenance of the Property (but not to make any capital expenditures) prior
to the Effective Date, and will continue to maintain its insurance on the
Property.

(g)           None of the foregoing representations and warranties contains any
untrue statement of material fact or fails to state any material fact necessary
to make such representations and warranties not misleading.

6.2           Seller’s Knowledge.  Solely for purposes of Section 6.1, the terms
“known” or “Seller’s knowledge” means the current actual knowledge, without
independent investigation, of Barry Mayer, as Chief Financial Officer of
Seller’s member, Seller’s in-house counsel, and Seller’s (or Seller’s member’s)
on-site facilities manager.

6.3           Purchaser’s Representations, Warranties and Covenants.  Purchaser
represents, warrants and covenants as follows:

(a)           Purchaser is an Oregon corporation, duly organized, validly
existing, and in good standing under the laws of the State of Oregon and has
full power and authority to execute, deliver, and perform its obligations under
this Agreement.

(b)           Purchaser is (or shall be, by the end of the Due Diligence Period
provided above) fully authorized to enter into and perform its obligations under
this Agreement and any other agreement or instrument necessary to consummate the
transaction contemplated by this Agreement.  All requisite action has been (or
shall be, by the end of the Due Diligence

 

5

--------------------------------------------------------------------------------


 

Period) taken by Purchaser in connection with the execution of this Agreement
and the consummation of the transaction contemplated hereby.

(c)           Neither Purchaser’s execution of this Agreement or its performance
of the obligations hereunder will violate, or constitute a default under or
breach of, any agreement between Purchaser and any third party or by which
Purchaser is bound.

(d)           There are no attachments, executions, assignments for the benefit
of creditors, or proceedings in bankruptcy or under any other debtor relief laws
contemplated by or pending or, to Purchaser’s knowledge, threatened against
Purchaser.

(e)           From the Effective Date Purchaser will use commercially reasonable
efforts to keep Seller informed at all times as to the status of its
investigations, inspections, permits and approvals related to the Property. 
Prior to the Closing Date, Purchaser will not seek, obtain, or enter into any
agreements with governmental agencies that materially affect the Property and
that would be binding upon the Property if this transaction does not close
without first obtaining Seller’s prior written consent.

(f)            None of the foregoing representations and warranties contains any
untrue statement of material fact or fails to state any material fact necessary
to make such representations and warranties not misleading.

6.4           Indemnity.  Each party (for purposes of this Section 6, the
“Indemnitor”) agrees to indemnify and hold harmless the other party (for
purposes of this Section 6, the “Indemnitee”) from and against any and all
claims, losses, liabilities, and expenses (including reasonable attorneys’ fees)
incurred by the Indemnitee and arising out of any inaccuracy in or breach of any
representation and warranty of the Indemnitor contained in this Section 6.

6.5           Merger of Representations and Warranties.  All representations and
warranties contained in this Section 6 shall be deemed made as of the Effective
Date and shall continue to be true until the Closing Date; provided, that Seller
will not have any obligation or liability to Purchaser under this Agreement as
to matters that are subsequently known to Barry Mayer or Seller’s in-house
counsel, or within Seller’s knowledge and that were not known to Seller when the
representation or warranty was made but were subsequently discovered or made
known to Seller, if Seller promptly notifies Purchaser of the matter discovered
that after such discovery or such knowledge is obtained.  Such representations
and warranties shall merge in the Deed (hereinafter defined) and shall not
survive the Closing Date.

7.             Casualty; Condemnation.

7.1           Casualty.

(a)           For purposes of this Section 7, the following terms shall have the
meanings indicated:

 

6

--------------------------------------------------------------------------------


 

                                                “Major Casualty” means a fire in
or other casualty to the Improvements which causes damage or injury to the
Improvements and results in Restoration Costs in excess of $1,000,000.

 

                                                “Restoration Costs” means, as of
any date with respect to any fire or other casualty affecting the Improvements,
the cost to be incurred, from and after such date, to repair or restore (as
reasonably determined by an architect or engineer selected by Seller) the damage
caused by such fire or other casualty.

 

(b)           If, between the Effective Date and the Closing Date, there shall
occur a fire or other casualty affecting the Improvements which is not a Major
Casualty, then Purchaser shall have no right to terminate this Agreement and
shall purchase the Property in its damaged condition without reduction of or
offset against the Purchase Price or any other claim against Seller, so long as
the following is satisfied:  (1) if the Property will not be fully repaired
prior to the Closing Date, Seller will promptly provide to Purchaser a copy of
any insurance policy covering the casualty and will use commercially reasonable
efforts to keep Purchaser informed about the status of and schedule for the
repair; (2) on the Closing Date, Seller shall assign to Purchaser the right to
receive any insurance proceeds payable to Seller as a result of such fire or
other casualty; provided, however, that Seller shall be entitled to retain (to
the extent theretofore paid to Seller), and shall not be obligated to assign the
right to receive (to the extent not theretofore paid to Seller), an amount of
such insurance proceeds equal to Seller’s reasonable expenses, if any, incurred
in collecting such proceeds and repairing such fire or other casualty; (3) if
the casualty is not fully restored prior to the Closing Date, the amount of
remaining insurance proceeds (plus any deductible or other amount that Seller
may deposit with Purchaser for this purpose) must be reasonably sufficient to
pay the remaining Restoration Costs.

(c)           If, between the Effective Date and the Closing Date, there shall
occur a fire or other casualty affecting the Improvements which is a Major
Casualty, then either party shall have the option, to be exercised within
fifteen (15) days after the date of such casualty, to terminate this Agreement,
in which case neither party hereto shall have any further obligations or
liabilities to the other, except that Purchaser shall be entitled to the return
of the Earnest Money and First Additional Deposit.  If neither Seller nor
Purchaser shall elect to terminate this Agreement as provided in the preceding
sentence, then this Agreement shall remain in full force and effect and the
provisions of subclause (ii) above shall apply to such damage and any insurance
proceeds payable in connection therewith.

(d)           In no event shall Seller have any obligation to repair any damage
or destruction to the Property, but Seller shall have the right to do so and
utilize insurance proceeds for such purpose.

7.2           Condemnation.

(a)           If, between the Effective Date and the Closing Date, any
condemnation or eminent domain proceedings are initiated which would result in
the taking of all or any material portion of the Property, then either Seller or
Purchaser may elect to terminate this Agreement by giving written notice of its
election to the other party within fifteen (15) days

 

7

--------------------------------------------------------------------------------


 

after receiving notice of such prospective taking, in which case neither party
hereto shall have any further obligations or liabilities to the other, except
that Purchaser shall be entitled to the return of the Earnest Money and First
Additional Deposit.  A “material portion of the Property” shall be deemed taken
if (1) the value of the portion of the Property taken exceeds thirty three and
one-third percent (33 1/3%) of the Purchase Price, or (2) the portion taken
exceeds fifty percent (50%) of the total square footage of the improvements on
the Property.  The parties shall negotiate in good faith with respect to any
such value determination under subparagraph (1) above or, if they are unable to
reach agreement within ten (10) business days after both parties receive notice
of the condemnation (or a threat thereof), such value determination shall be
made by an independent MAI appraiser with at least five (5) years experience in
valuing commercial real property in the Washington County area who is selected
by mutual agreement of the parties or, if they are unable to reach agreement
within five (5) business days after expiration of the foregoing ten-day business
period, by the presiding judge of the Washington County Circuit Court, upon
application by either party.  The determination of value by such an appraiser
shall be binding upon the parties.  If neither party so elects to terminate this
Agreement, then the parties hereto shall proceed to the closing without
reduction of or offset against the Purchase Price and Purchaser shall have no
other claim against Seller.  In such event, all of Seller’s right, title and
interest in and to any condemnation proceeds paid or payable in connection
therewith shall be assigned to Purchaser.  In no event shall Seller have any
obligation to repair or restore the Property or any portion thereof.

(b)           If, between the Effective Date and the Closing Date, any
condemnation or eminent domain proceedings are initiated which would result in
the taking of less than a material portion of the Property (as defined above),
then neither Seller nor Purchaser may terminate this Agreement and the parties
shall proceed to the Closing without reduction of or offset against the Purchase
Price and Purchaser shall have no other claim against Seller.  In such event,
all of Seller’s right, title and interest in and to any condemnation proceeds
paid or payable in connection therewith shall be assigned to Purchaser.  In no
event shall Seller have any obligation to repair or restore the Property or any
portion thereof.

8.             Closing.

8.1           Closing Date.  This transaction shall be closed on or before
August 1, 2002, on a date mutually agreed to by the parties in good faith (the
“Closing Date”).

8.2           Manner and Place of Closing.  This transaction will be closed (the
“Closing”) at Title Company’s main office located at 900 SW Fifth Avenue,
Portland, Oregon, or at such other place and by such other person as the parties
may mutually select.  Closing shall take place in the manner and in accordance
with the provisions set forth in this Agreement.

8.3           Prorations, Adjustments.  Real property taxes for the current tax
year and other governmental assessments shall be prorated and adjusted between
the parties by the Title Company, as of the Closing Date.  The Washington County
transfer tax payable as a result of this transaction shall be divided equally
between the parties.  Each party will pay its own legal and consulting fees.  If
the actual amount of property taxes for the year is not known on the Closing
Date, then the property taxes will be prorated on the basis that property taxes
for the current year will be equal to those for the last preceding year, but
when the actual amount of

 

8

--------------------------------------------------------------------------------


 

property taxes is known, the parties will reconcile and adjust between
themselves any difference between the amount of Seller’s prorated share of such
property taxes that the escrow officer calculated compared to the amount that is
Seller’s prorated share based upon the actual property tax amount.

8.4           Events of Closing.  Provided Title Company has received the
Purchase Price and other sums to be paid by the parties pursuant to the
provisions hereof and is in a position to cause the title insurance policy to be
issued as described below, this transaction will be closed in escrow on the
Closing Date as follows:

(a)           Title Company will perform the prorations and adjustments as
described in Section 8.3 above, and the parties shall be charged and credited
accordingly.  Proration of utility charges and rents, if any, shall be
apportioned between the parties outside of escrow as of the Closing Date, within
thirty (30) days following the Closing Date.  If, as a result of any such
post-closing proration, either party owes any amount to the other, such amount
shall be paid within ten (10) days after the effective date of a written notice
setting forth the amount owing.  Any such amount not paid when due shall bear
interest at the rate of fifteen percent (15%) per annum from the Closing Date to
the date of payment.

(b)           Seller shall convey the Property to Purchaser by Statutory Special
Warranty Deed (the “Deed”), subject only to the Permitted Exceptions and any
encumbrances resulting from Purchaser’s activities on the Property;

(c)           Title Company will deliver its letter committing to issue the
policy of title insurance described in Section 8.5 below, upon recordation of
the closing documents.  The title insurance premium for an ALTA standard owner’s
policy will be charged to Seller;

(d)           Title Company will record the Deed from Seller to Purchaser at
Purchaser’s expense; and

(e)           Title Company’s escrow fees shall be divided equally between the
parties.

If required by the Title Company or desired by the parties, each party will
provide escrow instructions to the escrow officer at Title Company that are
consistent with the terms of this Agreement and authorize the escrow officer to
close this transaction.  In the absence of such instructions, this Agreement
will constitute a party’s escrow instructions.

8.5           Title Insurance.  As soon as possible after the Closing Date,
Title Company shall furnish Purchaser with an ALTA standard owner’s policy of
title insurance in the amount of the Purchase Price, subject only to Title
Company’s standard printed exceptions, the Permitted Exceptions, and any
encumbrances resulting from Purchaser’s activities on the Property.  The cost of
such policy shall be paid by Seller.  Purchaser may request from the Title
Company endorsements or extended coverage which may be provided by Title Company
at Purchaser’s expense (but Seller’s only obligation with respect thereto will
be to sign an ALTA affidavit, if required by Title Company for issuance of
extended coverage).

 

9

--------------------------------------------------------------------------------


 

8.6           Possession.

(a)           Seller shall deliver vacant possession (except as described in
Sections 8.6(b) and (c) below) of the Property to Purchaser on the Closing
Date.  Purchaser agrees to defend, indemnify and hold Seller harmless from any
claim, loss or liability arising out of Purchaser’s possession or use of the
Property or conduct with respect to the Property after the Closing Date.  In the
event that any litigation or proceeding is brought against Seller arising out of
or in any way connected with any of the above event or claims, Purchaser, upon
written request from Seller, agrees to vigorously resist and defend such actions
or proceedings.

(b)           Notwithstanding the foregoing, Seller shall have the right, at no
cost or expense whatsoever to Seller, to continue occupying that portion of the
Property described on Exhibit B through and including October 1, 2002 (the
“Training Room Space”).  Without limiting the generality of the foregoing,
Seller shall not be required to pay any rent, additional rent, taxes, insurance
or utilities on the Training Room Space.

(c)           In addition, notwithstanding the foregoing, Purchaser acknowledges
and agrees that Seller is utilizing good-faith, commercially-reasonable efforts
to locate substitute office space for all of Seller’s employees located on the
Property.  In the event that Seller is unable to do so on or before the Closing
Date, Seller, upon written notice to Purchaser given not later than three (3)
business days prior to the Closing Date, shall have the right to continue
occupying all or any portion of the existing office space or alternate
equivalent space offered by Purchaser and reasonably acceptable to Seller
contained in the Property for a period not to exceed fourteen (14) days
following the Closing Date or August 15, whichever is later.  Seller shall
specifically define the exact office space that is needed by Seller after the
Closing Date in Seller’s written notice to Purchaser.  During any such period of
office space occupancy by Seller, Seller shall pay to Purchaser the prorated
amount of One Dollar ($1.00) per square foot, full service, rent for any such
office space on a gross basis (without chargeback to Seller for maintenance,
insurance, taxes or other Building operational expense).  Such rent will be paid
at the Closing Date for such time period (and will be adjusted and rebated if
Seller surrenders the space prior to the end of the expected time period for
such occupancy).

(d)           Upon delivery of possession pursuant to this Section 8.6, Seller
may remove its personal property, equipment and unattached trade fixtures from
the Property and will remove the attached trade fixtures referenced in
Section 5.3 and Exhibit C, in accordance with the detailed description that the
parties approved of attached items to be removed, manner of removal and
condition of the property as referenced in Section 5.3.  Except as may otherwise
be agreed on such detailed description, Seller shall not be required to repair
any damage resulting from such removal; however, Seller shall leave the Property
in an orderly condition and will cause its workmen to follow the detailed
description for removal of attached items that the parties approved and will use
commercially reasonable efforts to minimize any damage to the Property caused by
such removal.  Seller’s “trade fixtures” include, but are not limited to the
items more specifically described on the attached Exhibit C.  Any items not
removed within ten (10) business days after the Closing Date will be
conclusively deemed abandoned by Seller and may be utilized or disposed of by
Purchaser, at its option.

 

10

--------------------------------------------------------------------------------


 

(e)           To the extent that Seller occupies any portion of the Property
after the Closing Date, Seller will:  (a) provide evidence that it is
maintaining a commercial general liability insurance policy with a contractual
liability endorsement covering Seller’s indemnification obligations under this
subparagraph); (b) co-operate with Purchaser in signing any estoppel,
subordination and attornment agreement, or other agreements reasonably required
by Purchaser’s lender or sale-leaseback party that may be financing or funding
the purchase of the Property. Seller will defend, indemnify and hold Purchaser
harmless from any claim, loss or liability solely related to Seller’s possession
or use of the Property after the Closing Date. In the event that any litigation
or proceeding is brought against Purchaser arising out of or in any way
connected with any of the above event or claims, Seller, upon written request
from Purchaser, agrees to vigorously resist and defend such actions or
proceedings.

9.             Default.  In the event the Purchaser Contingencies and Seller
Contingencies set forth in Section 4 hereof have not been timely objected to,
and either party fails to close the transaction contemplated in this Agreement,
then the nondefaulting party may seek to specifically enforce the obligations of
the other pursuant to this Agreement.  In the event of Purchaser’s default, then
Seller may retain the Earnest Money and First Additional Deposit as liquidated
damages for Purchaser’s breach of this Agreement; provided, however, that such
limitation of remedies shall not apply to Purchaser’s indemnity agreement set
forth in this Agreement.  Purchaser recognizes that the Property will be removed
from the market prior to the Closing Date, and acknowledges that if it fails to
purchase the Property and close the transaction on the Closing Date for any
reason other than failure of a Purchaser Contingency or a breach by Seller of
its obligations hereunder, Seller shall be entitled to compensation for the
detriment resulting from the removal of the Property from the market.  The
parties hereto agree that the damages that Seller would sustain as a result of
such breach may be substantial but would be extremely difficult and
impracticable to ascertain.  Therefore, both parties acknowledge and agree that
Seller’s retention of the Earnest Money and First Additional Deposit is a
reasonable estimate of Seller’s damages, considering all of the circumstances
existing on the date of this Agreement, including the relationship of sums to
the range of harm to Seller that reasonably could be anticipated and the
anticipation that proof of actual damages would be impracticable or extremely
difficult.  In the event that Purchaser is not in default hereunder and has
performed all of its obligations and Seller nevertheless fails or refuses to
perform its obligations hereunder, then Purchaser, in such event, may elect
either (a) to terminate this Agreement by giving Seller notice thereof and
obtain the return of the Earnest Money and First Additional Deposit or
(b) tender performance of the obligations of Purchaser under this Agreement and
seek to specifically enforce the obligations of Seller to convey the Property to
Purchaser.

10.           General Provisions.

10.1         Time of Essence.  Except as otherwise specifically provided in this
Agreement, time is of the essence of each and every provision of this Agreement.

10.2         Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties, and their respective heirs, personal
representatives, successors, and assigns, as permitted.

 

11

--------------------------------------------------------------------------------


 

10.3         Notices.  Notices under this Agreement shall be in writing and
shall be effective when actually delivered.  If mailed, a notice shall be deemed
effective on the second business day after deposited as registered or certified
mail, postage prepaid, directed to the other party at the addresses shown
below.  Either party may change its address for notice by written notice to the
other.  A notice may also be: (a) sent by overnight delivery using a nationally
recognized overnight courier, in which case it shall be deemed delivered one (1)
business day after deposit with such courier, (b) sent by facsimile to a party,
in which case notice shall be deemed delivered upon transmission of such notice
to the appropriate facsimile number that the party may provide for this purpose,
so long as the transmitting facsimile machine registers a confirmation receipt
and such receipt shows that the transmission was received during regular
business hours at the recipient’s address (or if the transmission receipt shows
delivery after such business hours, then the notice sent by facsimile will be
deemed to be effective on the next Business Day of the recipient).  Copies of
notices are for informational purposes only and a failure to give or receive
copies of any notice shall not be deemed a failure to give notice.  The parties’
initial contact information and addresses for notices are as follows:

 

IF TO SELLER:

 

Tokyo Electron Oregon, LLC
c/o Zoltan Papp
2400 Grove Blvd.
Austin, TX 78741
Facsimile No.:  512-424-1030

 

 

 

With a copy to:

 

Davis Wright Tremaine LLP
1300 SW Fifth Avenue, Suite 2300
Portland, OR 97201
ATTN: Coni S. Rathbone
Facsimile No.:  503-778-5299

 

 

 

IF TO PURCHASER:

 

FEI Company, Inc.
7451 NW Evergreen Parkway
Hillsboro, Oregon 97124-5830
Attention: Steven Loughlin or Brad Thies
Facsimile No.:  503-640-7570

 

 

 

With a copy to:

 

Stoel Rives LLP
900 SW Fifth Avenue, Suite 2600
Portland, OR 97204-1268
Attention: David W. Green
Facsimile No.:  503-220-2480

 

12

--------------------------------------------------------------------------------


 

10.4         Waiver.  Failure of either party at any time to require performance
of any provision of this Agreement shall not limit the parties’ rights to
enforce the provision.  Waiver of any breach of any provision shall not be a
waiver of any succeeding breach of the provision or a waiver of the provision
itself or any other provision.

10.5         Attorneys’ Fees.  In the event suit or action is instituted to
interpret or enforce the terms of this Agreement, the prevailing party shall be
entitled to recover from the other party such sums as the court may adjudge
reasonable as attorney’s fees at trial, on any appeal, and on a petition for
review, in addition to all other sums provided by law.

10.6         Prior Agreements.  This Agreement supersedes and replaces all
written and oral agreements previously made or existing between the parties.

10.7         Applicable Law.  This Agreement shall be construed, applied and
enforced in accordance with the laws of the State of Oregon, with venue in
Washington County, Oregon.

10.8         Brokers.  Purchaser has engaged Integrated Commercial as its broker
in connection with this transaction, and will be responsible for causing its
commission to be paid on the Closing Date by the escrow officer. Seller has not
employed a real estate broker in this transaction.  Each party shall indemnify
and hold the other party harmless from any liability, loss or expense arising
out of any claim by any third party claiming through such party (except that
Purchaser is responsible for paying its broker, as identified above) for a
commission or other fee payable pursuant to any agreement for services rendered
to or on behalf of the indemnifying party in connection with this sale, arising
out of the actual or purported act of such party.

10.9         Changes in Writing.  This Agreement and any of its terms may only
be changed, waived, discharged or terminated by a written instrument signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought.

10.10       Statutory Disclaimer.  THE PROPERTY DESCRIBED IN THIS INSTRUMENT MAY
NOT BE WITHIN A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES.  THE PROPERTY IS
SUBJECT TO LAND USE LAWS AND REGULATIONS, WHICH, IN FARM OR FOREST ZONES, MAY
NOT AUTHORIZE CONSTRUCTION OR SITING OF A RESIDENCE AND WHICH LIMIT LAWSUITS
AGAINST FARMING OR FOREST PRACTICES AS DEFINED IN ORS 30.930 IN ALL ZONES. 
BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO
THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING
DEPARTMENT TO VERIFY APPROVED USES AND EXISTENCE OF FIRE PROTECTION FOR
STRUCTURES.

10.11       Construction.  This Agreement shall be interpreted according to its
plain and clear meaning, and shall not be construed for or against either party
because of the origin of the subject provision.

10.12       Severability.  In the event any portion of this Agreement is
adjudged void or unenforceable by a court of competent jurisdiction, such
finding shall not render the remainder of this Agreement void or unenforceable.

 

13

--------------------------------------------------------------------------------


 

10.13       Limitations on Assignment by Purchaser.  Prior to the Closing Date,
Purchaser’s interest in this Agreement and/or the Property shall not be
assigned, subcontracted, or otherwise transferred voluntarily or involuntarily,
without the prior written consent of Seller.  Any attempt at assignment or
transfer in violation of this provision shall be void and of no force or effect
with respect to Seller or any transferee.  This paragraph will not apply to any
transfers by operation of law as a result of any change in ownership of
Purchaser, will not restrict transfers of the Property or Purchaser’s interest
after the Closing Date, and will not restrict Purchaser’s right to use a
sale-leaseback party to acquire title at the Closing Date, but Purchaser will be
solely responsible for arranging any such transaction.  This Agreement is not
contingent or conditioned upon Purchaser’s ability to arrange any sale-leaseback
transaction or financing for the acquisition.

10.14       Third Party Benefit.  Seller and Purchaser are the only parties to
this Agreement and as such are the only parties entitled to enforce its terms. 
Nothing in this Agreement gives or shall be construed to give or provide any
benefit, direct or indirect, or otherwise to third parties.

10.15       Integration.  This Agreement contains the entire agreement and
understanding of the parties with respect to the purchase and sale of the
Property and supersedes all prior and contemporaneous agreements between them
with respect thereto.

10.16       Confidentiality and Nondisclosure.

(a)           Information that is not in the public domain and is disclosed
under this Agreement, including the content of this Agreement, shall be
considered confidential information.

(b)           Prior to the Closing, the parties hereto shall keep the terms of
this Agreement confidential and shall not now or hereafter divulge these terms
to any third party except in any press release that may be approved in writing
by both parties and to the Title Company for purposes of performing its
obligations under this Agreement, and except as follows: (i) with the prior
written consent of the other party; (ii) as otherwise may be required by law or
legal process, including to legal and financial advisors in their capacity of
advising a party in such matters; (iii) during the course of litigation, so long
as the disclosure of such terms and conditions are restricted in the same manner
as is the confidential information of other litigating parties; (iv) to a
party’s officers, directors, employees, agents, affiliates and representatives
and to its legal counsel, accountants, engineers, consultants and other
professionals in connection with the review, evaluation, negotiation, and
closing of this transaction; (v) by Purchaser, in confidence, to any bank and
financing or funding sources and their advisors solely in connection with the
obtaining of financing or funding to finance this transaction; provided that, in
(i) through (iv) above, the disclosing party shall (1) use all efforts to
minimize the disclosure to third parties; and (2) provide the other party with
at least ten (10) days prior written notice of any intended disclosure that
results from a third party request for the terms of this Agreement or any
Confidential Information (as described below) that may be in its possession, in
which event the party to whom the request is made shall reasonably cooperate (at
no out-of-pocket expense to it) on any action by the other party to preserve the
confidentiality of such terms or Confidential Information (e.g., and not in
limitation, to return any such Confidential Information to Seller so it

 

14

--------------------------------------------------------------------------------


 

is no longer in Purchaser’s possession).  The parties agree that the Purchase
Price shall be Confidential Information and shall not be disclosed prior to the
Closing Date without consent of both parties, except as may be necessary to
parties to whom disclosure may be made as provided in subparagraphs (ii) through
(v) above.

(c)           During the course of this Agreement, each of Purchaser and Seller
may have or may be provided access to confidential information and materials of
the other.  Each party agrees that it will maintain the confidentiality of all
such confidential information with at least the same degree of care that it uses
to protect its own confidential and proprietary information, but no less than a
reasonable degree of care under the circumstances. Neither party shall disclose
any of such confidential information to its agents, affiliates or to any third
parties except to its agents or affiliates who have a need to know and who agree
to abide by nondisclosure terms at least as comprehensive as those set forth
herein.  Neither party will make any copies of the confidential information
received from the other except as necessary for its agents or affiliates with a
need to know. Any such confidential information shall be stamped, labeled or
otherwise identified as such at the time it is disclosed to the other party
(“Confidential Information”).  Any copies which are made will be identified as
belonging to the party disclosing such Confidential Information and marked
“Confidential,” “Proprietary,” or with a similar legend.

10.17       Counterparts; Telecopy. This Agreement may be executed by any of the
parties on the same signature pages or on counterparts of the same signature
page.  Signatures by telecopy shall be binding as originals.  This Agreement may
be executed in any number of counterparts, all of which together shall
constitute one and the same agreement.

10.18       No Joint Venture.  The relationship between Seller and Purchaser
shall be that of seller and purchaser, and nothing herein shall be construed as
creating a joint venture, partnership, or similar relationship between the
parties.

10.19       Further Instruments.  Each party agrees to execute such further
instruments as may be reasonably required to consummate the transactions
contemplated by this Agreement, so long as the terms thereof are fully
consistent with the terms of this Agreement.

10.20       Interpretation.  Both Seller and Purchaser have been represented by
competent counsel in connection with the negotiation of this Agreement and no
cannon of interpretation shall be applied so as to construe provisions against
the party preparing the initial or subsequent drafts of this Agreement.

 

15

--------------------------------------------------------------------------------


 

This Agreement has been executed in duplicate as of the Effective Date.

SELLER: :

PURCHASER

 

 

TOKYO ELECTRON OREGON, LLC

FEI COMPANY

 

 

By: Its member Tokyo Electron America, Inc.

 

 

 

 

 

 

 

By:

/s/  Barry R. Mayer

By:

/s/ Stephen F. Loughlin

 

Name:

Barry R. Mayer

Name:

Stephen F. Loughlin

 

Its:

Sr. Vice President and Chief Financial Officer

Its

Chief Financial Officer

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

A portion of Lot 3, “Dawson Creek Corporate Park,” a plat of record in the
Northeast and Southeast quarters of Section 28, Township 1 North, Range 2 West,
Willamette Meridian, City of Hillsboro, Washington County, Oregon, said portion
being more particularly described as follows:

 

Beginning at a 5/8 inch iron rod on the Northerly boundary of said Lot 3, which
iron rod bears North 51°50’42” West 1323.40 feet from the Southeast corner of
said lot; thence running South 11°43’21” West 21.43 feet; thence North 78°16’39”
West 55.31 feet; thence 37.99 feet along the arc of a 39.00 foot radius curve to
the left (the long chord of which bears South 73°49’02” West 36.51 feet); thence
South 45°54’44” West 57.51 feet; thence 40.90 feet along the arc of a 127.00
foot radius curve to the right (the long chord of which bears South 55°08’19”
West 40.73 feet); thence 59.57 feet along the arc of a 44.99 foot radius curve
to the left (the long chord of which bears South 20°03’30” West 62.84 feet);
thence South 24°02’26” East 16.16 feet; thence South 66°48’45” East 9.77 feet;
thence South 18°09’59” East 21.57 feet; thence South 26°49’16” West 10.29 feet;
thence 82.06 feet along the arc of a 197.50 foot radius non-tangent curve to the
right (the long chord of which bears South 09°25’55 East 81.47 feet); thence
83.73 feet along the arc of a 75.00 foot radius curve to the right (the long
chord of which bears South 34°27’09” West 79.45 feet); thence 51.15 feet along
the arc of a 55.00 foot radius curve to the left (the long chord of which bears
South 39°47’39” West 49.32 feet); thence South 71°58’54” East 30.21 feet; thence
31.52 feet along the arc of a 19.97 foot radius curve to the right (the long
chord of which bears South 42°45’49” East 28.35 feet); thence South 18°27’16”
West 20.41 feet; thence South 42°16’14” West 56.77 feet; thence 54.06 feet along
the arc of a 50.97 foot radius non-tangent curve to the left (the long chord of
which bears South 11°30’26” West 51.56 feet); thence 133.02 feet along the arc
of a 120.00 foot radius curve to the right (the long chord of which bears South
12°52’54” West 126.31 feet); thence South 44°38’12” West 32.33 feet; thence
130.88 feet along the arc of a 133.79 foot radius curve to the left (the long
chord of which bears South 16°47’04” West 125.01 feet); thence South 11°04’03”
East 10.58 feet; thence South 63°13’51” East 9.98 feet; thence South 11°39’35”
East 24.98 feet; thence South 40°28’48” West 13.31 feet; thence 124.08 feet
along the arc of a 118.66 foot radius non-tangent curve to the right (the long
chord of which bears South 30°09’32” West 118.51 feet); thence South 60°07’02”
West 42.43 feet; thence 59.45 feet along the arc of a 190.38 foot radius curve
to the left (the long chord of which bears South 51°10’17” West 59.21 feet);
thence 133.52 feet along the arc of an 85.00 foot radius curve to the right (the
long chord of which bears South 87°13’30” West 120.21 feet); thence North
47°46’30” West 22.67 feet; thence South 43°29’00” West 6.02 feet to a point on
the West line of said Lot 3; thence along the boundary of said Lot 3 to the
point of beginning, South 11°04’54” East 149.00 feet, North 78°55’06” East
316.70 feet, North 78°49’02” East 1338.51 feet, North 00°33’36” West 705.36
feet, 83.25 feet along the arc of a 53.00 foot radius curve to the left (the
long chord of which bears North 45°33’36” West 74.95 feet) South 89°26’24” West
250.00 feet, North 00°33’36” West 4.50 feet, South 89°26’24” West 420.68 feet,
317.93 feet along the arc of a 768.12 foot radius curve to the right (the long
chord of which bears North 78°42’09” West 315.66 feet) to the point of
beginning.

 

17

--------------------------------------------------------------------------------


 

EXHIBIT B

DESCRIPTION OR DRAWING SHOWING THE TRAINING ROOM SPACE

ATTACHED TO ORIGINAL AGREEMENT

 

18

--------------------------------------------------------------------------------


 

EXHIBIT C

 DESCRIPTION OF ATTACHED TRADE FIXTURES AND EQUIPMENT TO BE REMOVED BY SELLER

The parties will prepare, reasonably approve and attach (as part of this
Exhibit) a detailed description of the personal property to be retained by
Purchaser and attached trade fixtures and equipment to be removed from the
Property, and manner of removal as described in Sections 1, 5.3 and 8.6(d) of
this Agreement.

ATTACHED TO ORIGINAL AGREEMENT.

 

19

--------------------------------------------------------------------------------


 

                                                     ADDENDUM TO PURCHASE AND
SALE AGREEMENT

 

                This Addendum to Purchase and Sale Agreement is made and is
effective as of this        day of July, 2002, by and between Tokyo Electron
Oregon, LLC, as Seller, and FEI Company, as Purchaser.

 

RECITALS

 

                A.            Seller and Purchaser are parties to a Purchase and
Sale Agreement dated May 29, 2002 (the “Sale Agreement”), with respect to the
real property (the “Property”) located in Washington County, Oregon, more
particularly described in the Sale Agreement.

 

                B.            Seller and Purchaser have agreed that $20,000.00
of the cost for seal coating the Property parking lot surface will be borne by
Seller.

 

AGREEMENT

 

                NOW, THEREFORE, for good and valuable consideration, receipt and
sufficiency of which are acknowledged, the parties hereto agree as follows:

 

                1.             Reduction in Purchase Price.  Seller agrees to a
reduction of the Purchase Price as defined in the Sale Agreement from
$16,350,000.00 to $16,330,000.00.

 

                2.             Sale Agreement Otherwise Not Affected.  Except to
the extent expressly modified by this Addendum, the Sale Agreement shall remain
in full force and effect.

 

                IN WITNESS WHEREOF, the parties hereto have executed and
delivered this Addendum to Purchase and Sale Agreement as of the day and year
first above written.

 

SELLER: :

PURCHASER

 

 

TOKYO ELECTRON OREGON, LLC

FEI COMPANY

 

 

By: Its member Tokyo Electron America, Inc.

 

 

 

 

 

 

 

By:

/s/  Barry R. Mayer

By:

/s/ Stephen F. Loughlin

 

Name:

Barry R. Mayer

Name:

Stephen F. Loughlin

 

Its:

Sr. Vice President and Chief Financial Officer

Its

Chief Financial Officer

 

20

--------------------------------------------------------------------------------